976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Booker T. WADE, Jr., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 91-1594.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.Rehearing Denied Oct. 26, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause, filed May 27, 1992, the response thereto and the reply, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that this appeal be dismissed.   That portion of appellee's order released November 8, 1991, denying the motion to delete or modify issues designated for hearing, see Black Television Workshop of Los Angeles, Inc., 6 F.C.C.Rcd. 6525, 6526 (1991), does not "impose an obligation, deny a right or fix some legal relationship as a consummation of the administrative process."   Bethesda-Chevy Chase Broadcasters, Inc. v. FCC, 385 F.2d 967, 968 (D.C.Cir.1967).   Accordingly, the order does not constitute final agency action subject to judicial review.   See FTC v. Standard Oil Co. of California, 449 U.S. 232, 239-45 (1980).   Nor is that portion of the November 8, 1991 order denying the petition to disqualify the administrative law judge, see 6 F.C.C.Rcd. at 6526-27, subject to judicial review at this time.   Appellant has failed to demonstrate the extraordinary circumstances which would justify this court exercising immediate jurisdiction over appellant's claim of agency bias.   See Eastern Cent. Motor Carriers Ass'n v. United States, 857 F.2d 792, 793 (D.C.Cir.1988) (per curiam);   Air Line Pilots Ass'n, Int'l v. CAB, 750 F.2d 81, 88 (D.C.Cir.1984).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.